





AUTOMATIC DATA PROCESSING, INC. 2008 OMNIBUS AWARD PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


AUTOMATIC DATA PROCESSING, INC. (the “Company”), pursuant to the 2008 Omnibus
Award Plan (the “Plan”), hereby irrevocably grants you (the “Participant”), on
[DATE] (the “Grant Date”), a Performance-Based Restricted Stock Unit Award (the
“PRSU Award”) of forfeitable performance-based restricted stock units of the
Company (“PRSUs”), each PRSU representing the right to receive one share of the
Company’s Common Stock, par value $0.10 per share (“Common Stock”), subject to
the restrictions, terms and conditions herein.
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company has determined that it would be in the best interests of the
Company and its stockholders to grant the award provided for herein to the
Participant, on the terms and conditions described in this Performance-Based
Restricted Stock Unit Award Agreement (this “Agreement”).
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:
1.
Terms and Conditions.



(a)Vesting of PRSUs. Subject to the other terms and conditions contained in this
Agreement, the PRSUs shall vest upon the satisfaction of both a time-based
vesting condition and a performance-based vesting condition


(1)
The time-based vesting condition shall be satisfied as to [XX]% of the PRSUs on
July 1, 20[XX], and as to the remaining [XX]% of the PRSUs on July 1, 20[XX].
[Note: the time-based vesting condition may vary in terms of number of years and
percentage of award that vests; appropriate adjustments are made to Section 1(b)
to reflect the time-based vesting condition.]



(2)
The performance-based vesting condition shall be satisfied as to 100% of the
PRSUs as of June 30, 20[XX], provided that the Company has achieved the
performance metric established by the Company and separately communicated to the
Participant, such achievement to be determined by the Committee at its regularly
scheduled meeting on or around August 20[XX]; provided, however, that in the
event of a Change in Control, the performance-based vesting condition shall be
deemed satisfied (as of immediately prior to such Change in Control) as to 100%
of the PRSUs.



(3)
If the Participant’s employment with the Company or its Affiliates (or any
successor thereto) is terminated within 24 months following a Change in Control
either (x) by the Company or its Affiliates (or any successor thereto) without
Cause (as defined in the Company’s Change in Control Severance Plan for
Corporate Officers, as amended (the “CIC Plan”)), or (y) by the Participant with
Good Reason (as defined in the CIC Plan), then 100% of the PRSUs granted
hereunder shall vest in full as of such termination.



(4)
If in connection with a Change in Control the successor company, or a parent of
the successor company, in the Change in Control does not agree to assume,
replace, or substitute the PRSUs granted hereunder (as of the consummation of
such Change in Control) with PRSUs on substantially identical terms, as
determined by the Committee, then the PRSUs granted hereunder shall vest in full
as of immediately prior to such Change in Control.



(b)Settlement. Subject to the other terms and conditions contained in this
Agreement, the Company shall settle the PRSU Award by causing one share of
Common Stock for each PRSU that is outstanding (and not previously forfeited) as
of the Payout Date (as defined below) to be registered in the name of
Participant and held in book-entry form on the Payout Date. As used herein,
“Payout Date” shall mean, (w) with respect to the portion of the PRSU Award that
vests on July 1, 20[XX], as soon as administratively feasible (but not later
than 60 days) thereafter, (x) with respect to the portion of the PRSU Award that
vests on July 1, 20[XX], as soon as administratively feasible (but not later
than 60 days) thereafter, (y) if Section 1(a)(3) applies, as soon as
administratively feasible (but not later than 60 days) after termination of
employment, and (z) if Section 1(a)(4) applies, immediately prior to the Change
in Control.


(c)Dividend Equivalents. Until shares of Common Stock are delivered to the
Participant in respect of the settlement of the PRSU Award, at no time shall the
Participant be deemed for any purpose to be the owner of shares of Common Stock
in





--------------------------------------------------------------------------------





connection with the PRSU Award; provided, however, that each time the Company
pays a dividend with respect to a share of Common Stock during the period from
the Grant Date to the Payout Date, the Participant shall be credited with or
paid a cash amount equal to the product of (i) the number of PRSUs then
outstanding hereunder multiplied by (ii) the per-share dividend payable to
holders of record of the Common Stock (the “Dividend Equivalent Amount”), as
follows: (x) with respect to each such dividend payable on or prior to the date
on which the performance-based vesting condition is satisfied or deemed
satisfied (the “Performance Vesting Date”), the Participant shall be credited
with the applicable Dividend Equivalent Amount to be paid, without interest, as
soon as administratively feasible (but not later than 60 days) after the
Performance Vesting Date, or if either Section 1(a)(3) or Section 1(a)(4)
applies, the Payout Date, if earlier, and (y) with respect to each such dividend
payable after the Performance Vesting Date, the Participant shall be paid the
Dividend Equivalent Amount on the same date on which such dividend is payable to
the Company’s shareholders.


(d)Forfeiture of PRSUs. Except as otherwise determined by the Committee in its
sole discretion or as set forth in this Section 1, unvested PRSUs (i.e., PRSUs
as to which either or both of the vesting conditions have not been satisfied),
and any associated unpaid Dividend Equivalent Payments, shall be forfeited
without consideration to the Participant upon the Participant’s termination of
employment with the Company or its Affiliates for any reason. For the avoidance
of doubt, all PRSUs and Dividend Equivalent Payments shall be forfeited as of
June 30, 20[XX], if the performance-based vesting condition is not been
achieved.


2.
Restrictive Covenant Agreement; Clawback; Incorporation by Reference.



(a)Restrictive Covenant Agreement. This PRSU Award is conditioned upon the
Participant’s agreement to the Restrictive Covenant Agreement furnished herewith
and which includes, among other provisions, certain non-competition,
non-solicitation and non-disclosure covenants. If Participant does not agree
(whether electronically or otherwise) to the Restrictive Covenant Agreement
within ninety (90) days from the date of this PRSU Award, this PRSU Award shall
be terminable by the Company.


(b)Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, the PRSUs may be forfeited without consideration if the Participant, as
determined by the Committee in its sole discretion (i) engages in an activity
that is in conflict with or adverse to the interests of the Company or any
Affiliate, including but not limited to fraud or conduct contributing to any
financial restatements or irregularities, or (ii) without the consent of the
Company, while employed by or providing services to the Company or any Affiliate
or after termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement (including the
Restrictive Covenant Agreement furnished herewith) between the Participant and
the Company or any Affiliate. If the Participant engages in any activity
referred to in the preceding sentence, the Participant shall, at the sole
discretion of the Committee, forfeit any gain realized in respect of the PRSUs
(which gain shall be deemed to be an amount equal to the Fair Market Value, on
the applicable Payout Date of the shares of Common Stock delivered to the
Participant plus the amount of any Dividend Equivalent Payments), and repay such
gain to the Company. In addition to the foregoing, the PRSUs (and any gain
realized in respect thereof) shall in all respects be subject to the terms and
conditions of any Company clawback/forfeiture policy as in effect from time to
time to which the Participant is subject.


(c)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. In the event of any inconsistency
between this Agreement and the terms of the CIC Plan that would otherwise apply
to the PRSUs herein granted, the terms of this Agreement shall control. For the
avoidance of doubt: (1) the terms of Section 1.2 of the CIC Plan shall not apply
to the PRSUs granted under this Agreement, and (2) any acceleration of vesting
of the PRSUs herein granted shall be deemed to be accelerated under the terms of
the CIC Plan for purposes of Section 1.3 of the CIC Plan.


3.Compliance with Legal Requirements. The granting and delivery of the PRSU
Award, and any other obligations of the Company under this Agreement, shall be
subject to all applicable federal, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required.


4.Transferability. Until it has fully vested in accordance with Section 1, no
PRSU may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant other than by will or by the laws
of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.


5.
Miscellaneous.



(a)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with





--------------------------------------------------------------------------------





respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.


(b)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(c)No Right to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant with or without cause at any time for any reason
whatsoever. Although over the course of employment terms and conditions of
employment may change, the at-will term of employment will not change.


(d)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, the Participant and the
beneficiaries, executors, administrators, heirs and successors of the
Participant.
 
(e)Entire Agreement. This Agreement, the Plan and the Restrictive Covenant
Agreement contain the entire agreement and understanding of the parties hereto
with respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto; provided,
however, that the Participant understands that Participant may have an existing
agreement(s) with the Company, through prior awards, acquisition of a prior
employer or otherwise, that may include the same or similar covenants as those
in Restrictive Covenant Agreement furnished herewith, and acknowledges that the
Restrictive Covenant Agreement is meant to supplement any such agreement(s) such
that the covenants in the agreements that provide the Company with the greatest
protection enforceable under applicable law shall control, and that the parties
do not intend to create any ambiguity or conflict through the execution of the
Restrictive Covenant Agreement that would release Participant from the
obligations Participant has assumed under the restrictive covenants in any of
these agreements. No change or modification of any provision of this Agreement
shall be valid unless the same be in writing and signed by the parties hereto,
except for any changes permitted without consent of the Participant under the
Plan.


(f)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.


(g)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


AUTOMATIC DATA PROCESSING, INC.




________________________________________







